DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed February 19, 2021, with respect to Non-Final Rejection - 11/24/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 11/24/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1, 10, and 16, the closest prior art Cheng (US 20200357896 Al; Cheng) discloses a dielectric dummy fin having an overlapping gate stack on first, second, and third sides of the dielectric dummy fin.. Cheng further discloses etching a first part and third part of the gate stack in the embodiment of Figs. 9 without etching the claimed second part. In a separate embodiment of Figs. 11 Cheng discloses removing the entirety of the gate stack from a first, second, and third side of the second dielectric 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " oxidizing the hard mask to form a protection layer on a sidewall of the hard mask;…and wherein the protection layer is exposed to the second etching process”, as recited in Claim 1, with the remaining features.
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " etching the third portion, a first part of the first portion, and a second part of the second portion of the gate stack to reveal a top surface and sidewalls of the dielectric dummy fin, wherein after the etching, a residue portion of the third portion is left, and the residue portion interconnects the first portion and the second portion”, as recited in Claim 10, with the remaining features.
	Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" forming an amorphous layer over the metal gate strip; forming a patterned hard mask over the amorphous layer; etching the amorphous layer using the patterned hard mask as an etching mask”, as recited in Claim 16, with the remaining features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816